1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   LANE EBERSOLE,                                  )   Case No.: 1:18-cv-01002- --- -JLT
                                                     )
12                  Plaintiff,                       )   ORDER DIRECTING THE CLERK OF COURT
                                                     )   TO ASSIGN A UNITED STATES DISTRICT
13          v.                                       )   JUDGE TO THE ACTION
                                                     )
14   SOCIAL SECURITY ADMINSITRATION,                 )   FINDINGS AND RECOMMENDATIONS
     et al.,                                         )   DISMISSING THE ACTION WITHOUT
15                                                   )   PREJUDICE
                    Defendants.                      )
16                                                   )

17          Lane Ebersole requested to proceed in forma pauperis in this action for judicial review of an

18   ALJ’s decision to denying her application for Social Security benefits. Because Plaintiff has failed to

19   comply with the Local Rules and failed to prosecute this action, the Court recommends the matter be

20   DISMISSED without prejudice.

21   I.     Background

22          Plaintiff initiated this action by filing a complaint on July 26, 2018, by filing a complaint and a

23   motion to proceed in forma pauperis. (Doc. 1, 2) On July 30, 2018, the Court reviewed Plaintiff’s

24   application to proceed in forma pauperis, and determined the information provided was insufficient to

25   determine whether Plaintiff satisfies the requirements of 28 U.S.C. § 1915(a). (See Doc. 3 at 1) Thus,

26   the Court ordered Plaintiff to file an application including additional information. (Id.) However, the

27   Court’s order was returned as undeliverable on August 3, 2018. To date, Plaintiff’s address remains

28   unknown, because she has not filed a “Notice of Change of Address” with the Court.

                                                         1
1    II.    Requirements of the Local Rules

2           Pursuant to Local Rule 183(b), a party appearing in propria persona is required to keep the

3    Court apprised of his current address: “If mail directed to a plaintiff in propria persona by the Clerk is

4    returned by the U.S. Postal Service, and if such plaintiff fails to notify the Court and opposing parties

5    within sixty-three (63) days thereafter of a current address, the Court may dismiss the action without

6    prejudice for failure to prosecute.” LR 183(b). Because more than 63 days have passed since the

7    document was returned as undeliverable, she has failed to comply with the Local Rules.

8    III.   Discussion and Analysis

9           “District courts have inherent power to control their dockets,” and in exercising that power, a

10   court may impose sanctions including dismissal of an action. Thompson v. Housing Authority of Los

11   Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action with prejudice, based on a

12   party’s failure to prosecute an action or failure to obey a court order, or failure to comply with local

13   rules. See, e.g., Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 2995) (dismissal for failure to comply

14   with local rules); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to

15   comply with an order requiring amendment of complaint); Henderson v. Duncan, 779 F.2d 1421, 1424

16   (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

17          In determining whether to dismiss an action for failure to prosecute, failure to comply with the

18   Local Rules, or failure to obey a court order, the Court must consider several factors, including: “(1)

19   the public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its docket;

20   (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on their

21   merits; and (5) the availability of less drastic sanctions.” Henderson, 779 F.2d at 1423-24; see also

22   Ferdik, 963 F.2d at 1260-61; Thompson, 782 F.2d at 831.

23          In the case at hand, the public’s interest in expeditiously resolving this litigation and the

24   Court’s interest in managing the docket weigh in favor of dismissal. See Yourish v. Cal. Amplifier, 191

25   F.3d 983, 990 (9th Cir. 1999) (“The public’s interest in expeditious resolution of litigation always

26   favors dismissal”); Ferdik, 963 F.2d at 1261 (recognizing that district courts have inherent interest in

27   managing their dockets without being subject to noncompliant litigants). Judges in the Eastern District

28   of California carry one of the heaviest caseloads in the nation, and this Court cannot, and will not hold,

                                                          2
1    this action in abeyance based upon Plaintiff’s failure to prosecute or notify the Court of a change in

2    address. Further, the policy favoring disposition of cases on their merits is outweighed by the factors

3    in favor of dismissal. No lesser sanction is feasible given the Court’s inability to communicate with

4    Plaintiff.

5    IV.      Order

6             Good cause appearing, the Clerk of Court is DIRECTED to assign a United States District

7    Judge to this action.

8    V.       Findings and Recommendations

9             Plaintiff has failed to follow the requirements of the Local Rules and failed to prosecute this

10   action through not communicating with the Court. As set forth above, the factors set forth by the

11   Ninth Circuit weigh in favor of dismissal of the matter. Accordingly, the Court RECOMMENDS:

12            1.      This action be DISMISSED without prejudice; and

13            2.      The Clerk of Court be directed to close this action.

14            These Findings and Recommendations are submitted to the United States District Judge

15   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local

16   Rules of Practice for the United States District Court, Eastern District of California. Within fourteen

17   days after being served with these Findings and Recommendations, Plaintiff may file written objections

18   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

19   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

20   waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991);

21   Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th Cir. 2014).

22
23   IT IS SO ORDERED.

24         Dated:   October 10, 2018                             /s/ Jennifer L. Thurston
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          3
